Citation Nr: 0918901	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
September 29, 2006.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to March 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision of the Department of 
Veterans' Affairs (VA) Medical Center in Tampa, Florida, 
which denied the above claim.

In March 2009, the Veteran testified at a video conference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, additional development is necessary before 
appellate review of the Veteran's claim may be completed.  
Although the Board sincerely regrets the additional delay, a 
remand in this matter is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration. 

The Veteran is seeking entitlement to reimbursement for 
medical care rendered to him in the emergency room of the 
University Community Hospital in Tampa, Florida, a private 
facility, on September 29, 2006.  During his March 2009 video 
conference hearing, he explained that on the date of 
treatment, he had passed out and was taken by ambulance to 
the nearest emergency room as it was believed to be an 
emergency situation.  He added that since he was 
unresponsive, he could not direct the ambulance personnel to 
go to a VA medical care facility, and that they were required 
by law to take him to the nearest facility which was the 
University Community Hospital.  The Veteran also indicated 
that he had a prior history of head injury and seizures which 
may have had a contributory role in his being unresponsive 
when found by the ambulance.

The physician emergency report from the University Community 
Hospital dated September 29, 2006, shows that the Veteran was 
admitted by ambulance at 7:50 pm under an "02 Urgent" status 
with a reported altered mental state.  It was noted that the 
emergency medical services had picked the Veteran up at 
Beverage Castle as he was unresponsive, laying on the ground.  
He would respond to painful stimuli and had gag reflex.  
Alcohol odor was noticed.  The police had reported that the 
Veteran had been drinking way too much.  The Veteran was 
evaluated for alcohol abuse and mental status changes.  He 
was said to have a history of alcohol abuse.  A medical 
history was said to have been provided by the Veteran.  His 
symptoms were determined to be moderate.  He was disoriented 
to time, place, person, or purpose.  Following examination, 
to include a computed tomography (CT) scan in which no acute 
abnormality was demonstrated, the Veteran became more alert 
and ambulatory, ate and tolerated food, and was released into 
police custody to be taken to jail under observation shortly 
after midnight.

In an April 2007 determination, the Chief Medical Officer 
(CMO) who appears to have been a medical doctor found that 
the Veteran was brought in with alcohol intoxication, was 
allowed to sober up, and released to police custody.  The CMO 
recommended disapproval.

A letter from the appeals nurse in the Patient Business 
Services of University Community Health dated in November 
2007, shows that the Veteran had been brought to the 
emergency room by ambulance after being found unresponsive.  
He was evaluated and noted to be intoxicated.  He was 
discharged to be held in jail under observation.  It was 
indicated that because the Veteran was unresponsive at the 
time of arrival, there was no insurance information 
available; and that any patient brought to the hospital by 
ambulance cannot, by law, be refused treatment based on the 
ability to pay.

The law provides two related, but independent avenues for 
obtaining payment or reimbursement for expenses where care 
was not previously authorized.  Under 38 U.S.C.A. § 1728(a), 
and its implementing regulation, 38 C.F.R. § 17.120, 
reimbursement or payment may be made:

(a) For Veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
Veteran in need of such care or services:

	(1) For an adjudicated service-connected disability;

	(2) For nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated service-
connected disability;

	(3) For any disability of a Veteran who has a total 
disability permanent in nature resulting from a service- 
connected disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico);

	(4) For any illness, injury or dental condition in the 
case of a Veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 and who is medically 
determined to be in need of hospital care or medical services 
for any of the reasons enumerated in § 17.48(j)[17.47(i)]; 
and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 C.F.R. 17.120 (2008).  
If any one of the elements is lacking, the benefit sought may 
not be granted.  See Zimick v. West, 11 Vet. App. 45, 49 
(1998).

Alternatively, if a Veteran is not eligible under § 1728, he 
may nevertheless obtain payment or reimbursement under 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 if:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002 (2008).

Here, the Veteran's claim was denied based on the fact that 
it was determined that the medical condition for which the 
Veteran was treated at the private medical care facility was 
non emergent.  However, as noted above, in his assessment, 
the CMO merely indicated that the Veteran had been brought in 
with alcohol intoxication, but did not address whether the 
Veteran's condition was emergent in nature.  The Board is 
bound by 38 U.S.C. §§ 1725 and 1728 in determining whether 
the Veteran is entitled to reimbursement of unauthorized 
medical expenses.  Given the Veteran's hearing testimony; the 
emergency room report from the University Community Hospital 
dated September 29, 2006, which shows that the Veteran was 
admitted by ambulance under an "02 Urgent" status with an 
altered mental state; and the fact that the CMO did not 
specifically address whether the Veteran's condition was 
emergent in nature, the Board finds that the basis for denial 
is premature.  As such, it will be necessary for a medical 
professional to review the evidence on file and to produce a 
written opinion, with reasons and bases provided, discussing 
the emergent nature of medical care provided in consideration 
of 38 U.S.C. §§ 1725 and 1728.

Accordingly, the case is REMANDED for the following action:

1.  The VA Medical Center should forward 
the Veteran's claims file/Medical 
Administration Service (MAS) folder to an 
appropriate VA physician in order to 
provide a detailed opinion addressing the 
following question:

As to the Veteran's hospitalization on 
October 29, 2006, were the medical 
services provided by the non-VA hospital 
rendered in a medical emergency?  In this 
regard, would a prudent layperson have 
reasonably viewed the visit as an 
emergency or thought that a delay in 
seeking immediate attention would have 
been hazardous to life or health?

The examiner must indicate in the opinion 
that the claims file was reviewed, to 
include the transcript of the Veteran's 
March 2009 testimony and the hospital 
treatment records from the University 
Community Hospital, Tampa, Florida.  The 
VA physician is requested to provide a 
complete rationale in addressing the 
foregoing, and should identify specific 
corroborating evidence used in rendering 
the requested opinion.  If the official 
cannot provide the above requested opinion 
without resort to speculation, it must be 
so stated. 

2.  Thereafter, the VA Medical Center 
should readjudicate the issue of 
entitlement to payment or reimbursement of 
unauthorized medical expenses associated 
with private hospital treatment provided 
on October 29, 2006.  If the decision 
remains adverse to the Veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the VA Medical Center.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




